NELSON, Circuit Justice.
I am inclined to think that the accounts rendered monthly of the safes manufactured and sold by the defendant Gayler, afford a reasonable compliance with the terms of the order, although they give no description of the safes except their inside dimensions, and do not state the prices at which they were sold or the names of the purchasers. The only doubt is, whether the names of the purchasers of the safes should not be given. But the order does not, in terms, require it. and perhaps should not, as a knowledge of the names is not essential to an ascertainment of the amount of business done in the manufacture and sale of the article, or of the profits arising thereform. It seems, also, that, according to the course of the trade, the description of the safes by their inside dimensions, as given in the accounts, is sufficient to enable persons in the trade to determine the value or price of them in the market, with a view to the amount of profits. Motion denied.